Citation Nr: 0905825	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 
until December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.

The Veteran testified at a hearing before a Decision Review 
Officer at the Des Moines RO in April 2006.  A copy of the 
transcript is of record.


FINDING OF FACT

The Veteran's bilateral pes planus is not etiologically 
related to service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in January 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned until 
March 2006.  The record, however, shows that any prejudice 
that failure caused was harmless, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records and as warranted by law, 
providing VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Veteran seeks service connection for bilateral pes 
planus.  The Board has reviewed all the evidence in the 
Veteran's claims file, which includes his written 
contentions, service treatment records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.

The Veteran's service treatment records show that he 
complained of foot pain during service.  He contends that his 
current diagnosis of bilateral pes planus is related to his 
complaints of foot pain in service.  The Board disagrees.

The Veteran entered service with normal feet.  See September 
1965 entrance examination.  While in service, the Veteran was 
evaluated for left foot pain in July 1966.  He reported left 
foot pain when standing in parades or marching long 
distances.  Physical examination revealed a minimal claw foot 
on the left.  He reported no difficulty during boot camp.  
The assessment was "FLP"

In August 1966, the Veteran reported to the foot clinic with 
right foot pain.  The Veteran also noted that his left foot 
actually began hurting during the first week of boot camp 
when he stepped on a curb and hurt his foot, but he did not 
seek medical attention at that time.  He again reported that 
he was "ok during boot camp."  X-rays were negative.  The 
assessment was "FLP." 

At an examination in March 1967, the Veteran did not report 
any complaints about his feet.  Physical examination revealed 
normal feet.

In July 1969, the Veteran reported pain in the distal aspect 
of the right heel plantar surface.  There was no swelling at 
that time.  No foot disorder, to include pes planus, was 
diagnosed.

In October 2005, the Veteran was afforded a VA examination.  
He complained of left arch pain when standing for greater 
than 15 to 20 minutes.  The Veteran reported having 
orthotics, but he was not wearing any at the time of the 
examination.  X-rays of the feet showed bilateral talar 
beaking with bilateral minor navicular spurring.  A minor 
osteophyte formation was noted in the right first 
metatarsophalangeal joint and bilateral first distal 
interphalangeal joint.  The Veteran was diagnosed with mild 
degenerative changes of both feet, with flexible pes planus.  
The examiner noted, "[f]lexible pes planus is seldom 
associated with any foot pains."  He also noted that a study 
by the Royal Australian Army Medical Corps in 1997 showed 
that abnormalities of the foot, such as pes planus, were not 
significant factors in the development of injury during 
recruit training.  Based on these conclusions, the examiner 
opined that it was less likely as not that the Veteran's pes 
planus is related to his active duty service.

The Board finds that the study that the examiner relied upon 
is unrelated to the nexus question that he was asked to 
address because the study's findings seem to suggest that 
recruits entering the military with a pre-existing condition 
of pes planus were not hindered by this disability.  In this 
case, the Veteran did not have a pre-existing condition.  
Hence, this study is not relevant.

In January 2006, the Veteran was seen at a VA outpatient 
clinic with complaints of a flat left foot since boot camp.  
Physical examination resulted in an assessment of left 
forefoot varus with pes planus.  A nexus opinion linking the 
disorder to service was not offered. 

In January 2008, the Veteran had another VA examination.  The 
Veteran reported having a continual problem with his feet 
since boot camp.  He stated that he had been running to the 
barracks when he felt a snap in his left foot.  The physician 
noted that the Veteran was prescribed custom orthotics by VA 
at an unspecified date.  But see August 2004 VA record 
(ordering orthotics).  A review of the Veteran's medical 
history noted left foot pain occurring while standing, and no 
symptoms of the right foot.  A physical examination led to 
the diagnosis of pes planus of the left foot.  The physician 
noted that she could not opine as to whether the Veteran's 
left foot disability was related to his military service 
without resort to speculation.  She noted that the hand 
writing in the service treatment records was so poor that she 
was unable to discern a diagnosis.  The physician did note, 
however, that there was no mention of a foot condition on his 
March 1967 yearly evaluation.

In March 2008, the Veteran had another VA examination 
covering all claimed disabilities.  The Veteran complained of 
bilateral pain in his feet during standing.  The examiner 
diagnosed mild to moderate pes planus of the left foot and 
mild pes planus of the right foot.  In October 2008, the same 
examining physician noted that like the other examiners, she 
could not decipher the hand writing in the service treatment 
records, so she was unable to ascertain the reason for the 
Veteran's visits.  She stated that no further notation 
regarding the feet occurred until complaints of his heel in 
1969, to include an examination on March 1967 when his feet 
were classified as normal.  The physician noted that "it 
does NOT appear that his feet were an ongoing concern while 
in the service.  Therefore, it does not appear that his 
current foot condition is related or aggravated by his time 
in service."  (Emphasis in the original.)  She noted that 
the Veteran has acquired pes planus, not congenital pes 
planus.  But she was unable to ascertain exactly when he 
became symptomatic.  She continued, "[w]ith a normal foot 
exam and no foot complaints in 1967, it does not appear that 
he had any long-lasting problems with his feet while in 
service . . . [t]herefore, it does not appear that his 
current foot condition is due to his time in the service."

While the Veteran has competent diagnoses of a current 
bilateral foot disability, the preponderance of the evidence 
is against finding a nexus tying in-service complaints of 
foot pain to his current disability.  The earliest mention of 
a postservice foot problem in the record is a note regarding 
the Veteran's "fallen arch" in August 2004.  This notation 
occurs in the record almost 35 years after separation from 
service.  While not a dispositive factor, a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

While many of the examiners were unable to decipher the 
Veteran's July and August 1966 service treatment records, 
they relied on the March 1967 examination and the Veteran's 
own statements when forming their opinions.  The Board's 
reading of the relevant records confirms the Veteran's 
statements that he hurt his foot during boot camp and 
suffered pain while standing in parades.  Although the 
examining physicians did not base their opinions on these 
records, the Veteran was not prejudiced because they did base 
their opinions on his dictated history, which coincides with 
the Board's reading of the relevant service treatment 
records.  Significantly, there is no diagnosis of pes planus 
or flatfeet in any of the service treatment records.

As the Veteran's record does not contain a competent nexus 
opinion tying his current disability to service, his claim 
for entitlement to service connection for bilateral pes 
planus is denied.

The Veteran argues that because he "did not have [a foot 
disability] upon enlistment, [he] was seen for it on active 
duty and [he is] now being treated for it at the VA . . . 
[this] shows direct disability due to active duty."  See 
January 2007 statement.  Although the Veteran was treated for 
foot pain during service, he was never diagnosed with pes 
planus.  Almost 40 years lapsed between his complaints of 
pain in service and the time where the record shows he began 
receiving postservice treatment.  Notably, a year after his 
in-service complaints of pain he checked "normal" feet on a 
routine examination, but was careful to note other medical 
problems.  It is logical to conclude that if the appellant 
was suffering from foot problems in March 1967 he would have 
reported them.  The link between the foot pain in 1966 and 
any current pes planus is simply too tenuous, which is why 
the examining physicians did not provide a positive nexus 
opinion.

While the Veteran contends that his disability is related to 
an injury during his period of active duty, his statements do 
not constitute competent evidence of a medical nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (where 
the determinative issue involves medical causation or a 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).

The claim is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to bilateral pes planus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


